DETAILED ACTION
1.	This is a non-final action responsive to communications: The application filed 03/18/2021, which is a reissue application of application number 15/131,758 (the ‘758 application”) filed 04/18/2016, now U.S. Patent No. 10,235,197 (the “‘197 patent”) issued on 03/19/2019.
	Claims 1-16 were initially pending in the application. A preliminary amendment was filed concurrently with the application on 03/18/2021. By way of the preliminary amendment, claim 6 was amended. Therefore, claims 1-16 are currently pending. 
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent ‘197 is/was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	
Objection to Consent of the Assignee
4.	This application is objected to under 37 CFR 1.172(a)  as lacking the written consent of all assignees owning an undivided interest in the patent. The consent of the assignee must be in compliance with 37 CFR 1.172. See MPEP § 1410.01.
	With respect to the consent of the assignee and a party who must sign, the MPEP states in part, 
“In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. In this situation the Office recommends that when such person is authorized to act on behalf of the assignee, the submission clearly indicate the authority (see paragraph (B), below). A power of attorney (37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.” 
(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. 37 CFR 3.73(d)(1)  
	(MPEP, 325(V.)	
	In the present situation, it is not clear from the originally filed consent, that person who has signed the submitted consent  has the authority to act on behalf of the assignee.  
	On 09/7/2022, the Examiner called the Applicant’s representative Mr. Nicholas Beaulieu to provide additional information about the Consent of the Assignee in the present reissue application. In particular, the Examiner indicated that, it is not clear if Xiaoging Liu who signed the Consent of the Assignee filed on 04/12/2021, had authority to sign the Consent of the Assignee. On 09/8/2022, Applicant’s representative resubmitted the same Consent of the Assignee, along with a power of attorney from Huawei Technologies legal representative Zhao Minglu to Mr. LIU Xiaoging. 
The power of attorney from legal representative of Huawei Technologies Zhao Minglu to Mr. LIU Xiaoging is acknowledged however, the Consent of the Assignee is still defective because, Zhao Minglu who has the power of attorney to act on behalf of the applicant1 has not signed the consent, and mere fact that he has given power of attorney to Mr. LIU Xiaoging, does not authorize Mr. LIU Xiaoging to sign the Consent of the Assignee. (See MPEP 325 (V.(A.))

Defective Reissue Oath or Declaration
5.	The reissue oath/declaration filed with this application is defective because it fails to contain the statement(s) required under 37 CFR 1.175  as to applicant’s belief that the original patent is wholly or partly inoperative or invalid. See 37 CFR 1.175 and MPEP § 1414. 
	Applicant in the error statement submitted, states the following:
“Original patented claim 6 recites “determine whether the virtual data volume identifier and a second home identifier of a second virtual machine are identical when the virtual data volume needs to be moved to the second virtual machine.” The patentee believes he has claimed less than he had the right to claim in the patent. In this reissue application, claim 6 is amended to replace the word “identical” with the word “corresponding”. The originally-filed specification supports the scope of “corresponding,” and “identical” being a specific case. Thus, the amended claim G6 means to determine whether to mount a volume to a virtual machine (VM) by determining whether the ID of the volume and the ID of VM are corresponding..” [Underlining provided] (Id.,)
The Examiner notes that, the error statement above, in the first part properly identify the error in the claim(s) by referencing to the specific claim and the specific claim language. (the underlined part of the statement, above). However, the statement does not provide each of the reasons as to why the patent is wholly or partly inoperative or invalid, as required by the MPEP2. (See MPEP 1414, 37 CFR 1.175.)  Additionally, the second part of the error statement, may be correct, but appears to be part of the remarks and not part of the error statement in the declaration.     

6.	Claims 1-16 rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.
Allowable Subject Matter
7.	Claims 1-16 would be allowable if applicant overcome the rejection of claims under 35 U.S.C. 251 as being based upon a defective reissue oath or declaration. 
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claim 1, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim, “A cloud system data management method comprising: …; determining, according to the virtual data volume identifier and a second home identifier of a second virtual machine, whether the virtual data volume and the second virtual machine belong to the user when the virtual data volume needs to be moved to the second virtual machine; forbidding the virtual data volume to be moved to the second virtual machine when the virtual data volume and the second virtual machine do not belong to the user.” 
regarding independent claim 6, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim, “An apparatus comprising: …; determine whether the virtual data volume identifier and a second home identifier of a second virtual machine are corresponding when the virtual data volume needs to be moved to the second virtual machine, the virtual data volume and the second virtual machine belonging to the user when the second home identifier and the virtual data volume identifier are corresponding, and the virtual data volume and the second virtual machine not belonging to the user when the second home identifier and the virtual data volume identifier are not corresponding; forbid the virtual data volume to be moved to the second virtual machine when the virtual data volume and the second virtual machine are not corresponding.” 
Regarding claim 11, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim, “A computer program product comprising a non-transitory computer-readable medium configured to store computer executable instructions that, when executed by a processor, instruct the processor to: … determine, according to the virtual data volume identifier and a second home identifier of a second virtual machine, whether the virtual data volume and the second virtual machine belong to the user when the virtual data volume needs to be moved to the second virtual machine; and  forbid the virtual data volume to be moved to the second virtual machine when the virtual data volume and the second virtual machine do not belong to the user.”
Dependent claims 2-5, 7-10 and 12-16 are allowed because of their dependency on an allowed claim and additional limitation in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Ovidio Escalante/
Primary Examiner, Art Unit 3992
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Power of Attorney filed on 5/19/2021. 
        2 Something as simple as adding the following would be sufficient to the Examiner. “Applicant believes that the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. Patentee seeks to correct the error by removing the limitation “XXX,” in claims X, and Y.  Without correcting the error as described above, claims X and Y are unduly narrower."